Citation Nr: 0417597	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to 
October 1945. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing before the undersigned Veterans Law Judge was held 
in June 2002.  A transcript of that hearing is associated 
with the claims folder.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent.  The appellant subsequently appealed the 
Board's decision denying a disability rating in excess of 30 
percent for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's decision to the extent it only granted an increased 
rating from 10 percent to 30 percent for service connection 
for PTSD and remanded that portion for readjudication 
consistent with the Court's February 2004 memorandum 
decision.

In May 2004, the appellant submitted additional evidence in 
support of his increased rating claim for PTSD.  He 
specifically waived initial consideration of the newly 
submitted evidence by the RO and issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 20.1304 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Court's decision dated in February 2004 indicated that 
the appellant had not been notified of the evidence he needed 
to supply and what VA would do in order to assist him with 
his claim under Quartuccio, supra.

Accordingly, the case must be REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him (i.e., 
evidence showing that his PTSD has 
increased in severity and what evidence 
VA will obtain, with assistance from him) 
in order to substantiate his claim.  In 
effect, he should provide "any evidence 
in his possession that pertains to the 
claim".  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.

2.  Upon completion of any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's claim 
for a disability rating in excess of 30 
percent for PTSD taking into 
consideration the additional evidence 
obtained by the Board (VA treatment 
records), as well as all evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




